                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

SUNTRUST BANK,

                  Plaintiff,

v.                                                          Case No.: 2:09-cv-240-FtM-99DNF

EDWARD B. BLACKBURN, III and
RACHAEL N. BLACKBURN,

                Defendants.
                                                  /

                                                ORDER1

        This matter comes before the Court on review of the file. On February 27, 2012,

the remaining post-judgment garnishment proceedings were stayed for Defendant

Rachael N. Blackburn based on her Suggestion of Bankruptcy filed in the Middle District

of Florida. (Doc. 27). The case was also administratively closed with periodic status

reports to be filed as to the status of the bankruptcy case. (Doc. 28).

        Considerable time has passed, and no status reports were filed but the Court notes

that SunTrust Bank was identified as a creditor and Claim No. 2 in Rachel N. Blackburn’s

Chapter 7 case.        (See Case No. 9:12-bk-2282-FMD.) On June 18, 2012, Rachael

Blackburn received a discharge in her Chapter 7 bankruptcy case. (See id., Doc.

36). The Bankruptcy case was then closed on April 8, 2016. This case thus will be

closed.


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink stops working or directs the user to some other site does not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      The Clerk is DIRECTED to close the file.

      DONE and ORDERED in Fort Myers, Florida this 1st day of November 2019.




Copies: All Parties of Record




                                          2
